HENRIOD, Justice
(dissenting).
I dissent. The main opinion apparently has abdicated from the letter and spirit of the public utilities act standards for the protection of existing carriers’ franchise rights, (as I think was the case in Prich-*425ard Transfer, Inc. v. W. S. Hatch Co., 21 Utah 2d 106, 441 P.2d 135 (1968)). Under the decision in this case and the Prichard case, a certificate of convenience and necessity, backed up by hard-earned risk capital, is valueless, and any Johnnie Come Lately prophetically but not conclusively may now say I think I can do the job cheaper, I am supported by a numerically greater number of solicited witnesses, who come pretty cheap, and resultingly apparently can inspire a favorable opinion in his behalf by the Commission. A franchise is a franchise, valuable in nature, which should be respected and defended against interlopers who can be muscle men successfully muscling into an established business without initial outlay of risk capital.
A strange thing is happening. Applicants before the P.S.C., seeking to water down the franchises of others, just as vehemently discount the applications of others seeking to invade their own domains in a different case. In my opinion the whole area is a dog eat dog situation, with an increasing tendency on the part of commissions to permit such Johnnie Come Late-lys to invade what was considered invaluable rights by the simple vehicle of making representations that they can do the job cheaper than the established entrepreneur, bolstered only by witnesses that can be bought for a dime a dozen. This case to me reflects such a tendency, which in turn represents a dime store philosophy and an unwitting discouragement by commissions of private risk capital, and an encouragement for granting the fruits of a private endeavor to those who had no interest in the venture until the nurtured twig finally bore top bananas.